     Case 2:18-cv-07677-DSF-JPR Document 24 Filed 01/31/19 Page 1 of 2 Page ID #:139




1
      Todd M. Friedman (SBN 216752)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2     21550 Oxnard St. Suite 780,
3     Woodland Hills, CA 91367
      Phone: 877-206-4741
4
      Fax: 866-633-0228
5     tfriedman@toddflaw.com
6
      Attorney for Plaintiff

7                        UNITED STATES DISTRICT COURT
8                        CENTRAL DISTRICT OF CALIFORNIA
9
                                                     )   Case No. 2:18-cv-1785
10     TERRY FABRICANT, individually                 )
       and on behalf of all others similarly         )
11
       situated,                                     )   NOTICE OF VOLUNTARY
12     Plaintiff,                                    )   DISMISSAL OF ACTION WITH
13
                                                     )   PREJUDICE AS TO PLAINTIFF
       v.                                            )   AND WITHOUT PREJUDICE AS
14
                                                     )   TO THE PUTATIVE CLASS.
15     FREIGHTQUOTE.COM, INC., and                   )
       DOES                                          )
16
       1-10, inclusive, and each of them,            )
17     Defendants.                                   )
18
            NOW COMES THE PLAINTIFF by and through their attorneys to
19
      respectfully move this Honorable Court to dismiss this matter with prejudice as to
20
      plaintiff and without prejudice as to the class. No Defendant has filed either an
21
      answer or a motion for summary judgment at this time, and no Court order is
22
      necessary       pursuant        to            the              Fed.   R.   Civ.   P.
23
      Respectfully submitted this 31st Day of January, 2019,
24

25                                               By: s/Adrian R. Bacon Esq.
26
                                                      Adrian R. Bacon
                                                   Attorney for Plaintiff
27

28




                                           Notice of Dismissal - 1
     Case 2:18-cv-07677-DSF-JPR Document 24 Filed 01/31/19 Page 2 of 2 Page ID #:140




1                             CERTIFICATE OF SERVICE
2
      Filed electronically on January 31 2019, with:
3

4     United States District Court CM/ECF system
5
      Notification sent electronically on January 31 2019, to:
6

7
      To the Honorable Court, all parties and their Counsel of Record

8

9     s/ Adrian R. Bacon
10
        Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 2
